Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The after-final amendment filed on 5/2/2022 has been granted entry.
	Claims 1-3, 6, 12-13, 16-17, 21-23, and 29 are pending in this application.
	The only ground of rejection outstanding from the Office action of 3/4/2022 was the rejection of claims 18 and 20 under 35 USC 103.  The amendment of 5/2/2022 has canceled claims 18 and 20, so all remaining claims are now allowed. 
The following is an examiner’s statement of reasons for allowance: stability tests disclosed in specification paragraph 70 and the declaration filed on 2/1/2021 establish unexpected reduction in mesotrione decomposition from a solid mesotrione composition.  Further in view of Applicant’s remarks filed on 7/1/2021 relative to the declaration data, claims 1-3, 6, 12-13, 16-17, 21-23, and 29 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699